- Prepared by Imprima   UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule13a-16 or 15d-16 of The Securities Exchange Act of 1934 September 23, 2010 Crucell NV (Exact name of registrant as specified in its charter) P.O. Box 2048 Archimedesweg 4 2eiden The Netherlands (Address of principal executive offices) 000-30962 (Commission File Number) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F[ x ] Form 40-F[ ] Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes[ ] No[ x ] PRESS RELEASE DSM and Crucell Announce Expansion of PERCIVIA PER.C6® Biopharmaceutical Joint Venture Heerlen/Leiden, the Netherlands (September 22, 2010) – Royal DSM N.V., the global Life Sciences and Materials Sciences company, and Dutch biopharmaceutical company Crucell N.V. (NYSE Euronext, NASDAQ: CRXL; Swiss Exchange: CRX), both headquartered in the Netherlands, today announced an expansion of the activities in their existing joint venture, the PERCIVIA PER.C6® Development Center (Cambridge, Massachusetts, United States), to transform the company from a development center into a full biopharmaceutical company for the development of PER.C6®-based biobetter 1 proteins and monoclonal antibodies as well as global licensing of the PER.C6® human cell line for production of third party monoclonal antibodies and other proteins. The joint venture, in which DSM and Crucell will each hold an equal equity share, will be known as PERCIVIA LLC. The joint venture will broaden its scope and will focus on proprietary development of PER.C6®-based biobetter proteins and monoclonal antibodies, initially to early clinical stages. The Board of PERCIVIA LLC will have equal representation from both investors. Subject to customary approvals and clearances James (Jim) Mullen, a highly experienced and successful biotech executive, will be appointed as Chairman of the Board of the joint venture. Most recently Jim was CEO of Biogen Idec (NASDAQ: BIIB). Building on DSM’s and Crucell’s PER.C6® business activities, the joint venture will have its own business development team for commercializing both the PER.C6® platform for production of third party monoclonal antibodies and other proteins, and the proprietary developed biobetter proteins and monoclonal antibodies. Jim Mullen, Chairman of the Board designate, PERCIVIA LLC said: “I look forward to work with the PERCIVIA team to capitalize on the many opportunities in the fast growing market for biobetters, we aim to capture these by leveraging the advantages of the PER.C6® cell line platform.” Feike Sijbesma, CEO/Chairman of the DSM Managing Board stated, “DSM is excited to enter this new phase in our collaboration with Crucell. After progress was made by PERCIVIA as an R&D center with a focus on further developing the unique PER.C6® technology platform, now is the time to take our cooperation with Crucell to the next level.” Ronald Brus, President & Chief Executive Officer at Crucell said: “Since the opening of the PERCIVIA Development Center, we have seen great progress in the development of our PER.C6® cell line and are excited as the expansion of this 1 Biobetters are biopharmaceutical products that are aimed at similar targets and carry similar indications as existing biologics products, but are differentiated by some characteristic other than price (either by convenience / dosage form or a superior clinical profile or a combination of both). 1 successful joint venture will further strengthen our commitment to modernize therapeutic protein manufacturing.” Although founded as a 50/50 joint venture between DSM and Crucell, PERCIVIA LLC will engage with other partners when beneficial to the development of the product portfolio. Financial details of the joint venture will not be disclosed. The PERCIVIA PER.C6® Development Center opened in 2006, designed to further develop the PER.C6® cell line and to provide turnkey solutions for the production of pharmaceutical proteins to licensees, utilizing the PER.C6® human cell line in the biotech industry. PERCIVIA LLC will employ approximately 40 employees. PER.C6® is a registered trademark of Crucell Holland B.V. PER.C6® Technology Crucell's PER.C6® technology platform has been developed for the large-scale manufacture of biopharmaceutical products such as recombinant proteins including monoclonal antibodies. Compared to conventional production technologies, the strengths of PER.C6® technology lie in its excellent safety profile, human quality attributes, scalability and productivity under serum-free culture conditions. Crucell Crucell N.V. (NYSE Euronext, NASDAQ: CRXL; Swiss Exchange: CRX) is a global biopharmaceutical company focused on research development, production and marketing of vaccines, proteins and antibodies that prevent and/or treat infectious diseases. In 2009 alone, Crucell distributed more than 115 million vaccine doses in more than 100 countries around the world, with the vast majority of doses (97%) going to developing countries. Crucell is one of the major suppliers of vaccines to UNICEF and the developing world. Crucell was the first manufacturer to launch a fully-liquid pentavalent vaccine. Called Quinvaxem®, this innovative combination vaccine protects against five important childhood diseases. Over 130 million doses have been sold since its launch in 2006 in more than 50 GAVI countries. With this innovation, Crucell has become a major partner in protecting children in developing countries. Other products in Crucell's core portfolio include a vaccine against hepatitis B and a virosome-adjuvanted vaccine against influenza. Crucell also markets travel vaccines, such as an oral anti-typhoid vaccine, an oral cholera vaccine and the only aluminum-free hepatitis A vaccine on the market. The Company has a broad development pipeline, with several product candidates based on its unique PER.C6® production technology. The Company licenses its PER.C6® technology and other technologies to the biopharmaceutical industry. Important partners and licensees include Johnson & Johnson, DSM Biologics, sanofi-aventis, Novartis, Wyeth, GSK, CSL and Merck & Co.
